Opinion by
Henderson, J.,
The plaintiff was a roadmaster appointed under the provisions of the Act of April 12, 1905, P. L. 142. He used his *?team for three days in the spring of 1907 in repairing roads in his district and upon the refusal of the supervisors to allow him compensation for the use of his team an amicable action was entered into to determine his right. It is not set forth in the case stated that the supervisors engaged the use of his team or in any way authorized its employment, nor that they even knew it was in use. The judgment of the court must be based upon facts agreed upon and it will not go outside of the case stated by assuming that which is not agreed to by the litigants: Northampton County v. Railway Co., 148 Pa. 282; Chester City v. Traction Co., 4 Pa. Superior Ct. 575. The only foundation for the plaintiff’s claim must be therefore an assumpsit on a quantum meruit. But the township cannot be made liable for such a claim. The roadmaster had no authority to engage teams or to employ laborers. That duty is expressly cast upon the supervisors by the statute. The duty of the roadmaster is defined in the third section to be “to work on the roads himself and see that the work done on the roads in his district or division is in accordance with the plans and specifications furnished him by the Road Supervisors, to oversee the men employed while at work on the roads, and keep the time of each man working under him and report under oath to the Road Supervisors as often as they require.” He is merely the agent of the supervisors to give attention to the prosecution of the road-work in his district and to see that the laborers render faithful service and that the plans of the supervisors are carried out. The voluntary act of a person in providing a team to work on the road without request does not give a right of action against the township; not even where the work was beneficial to the township and necessary to the proper reparation of the road. They who seek to recover for such services must show the authority of the supervisors. The practice which would permit volunteers to expend labor or money in the construction or repair of roads without the direction of the supervisors might lead to great abuse and could not be tolerated: Anderson v. Hamilton Twp., 25 Pa. 75. It follows that as there was no employment of the plaintiff’s team by the supervisors *25there was no contract, and without a contract the township is not liable.
It was contended further at the argument that the plaintiff’s action could not be maintained even if a contract existed because he is a municipal officer and is forbidden by the sixty-sixth section of the Act of March 31,1860, P. L. 382, from furnishing any supplies or materials to the township of which he is an officer. It is not necessary to consider this aspect of the case for the plaintiff’s action must fail for the reasons above stated.
The judgment is reversed and judgment is now entered for the defendant.